Citation Nr: 1002188	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for recurrent, low back strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to 
December 1964.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issues on appeal were before the Board in November 2008 
(specific to the claim for an initial higher rating for 
recurrent, low back strain) and again in June 2009 when they 
were remanded for additional evidentiary development.  Most 
recently, after completing the requested actions, the RO 
continued the denial of the claims (as reflected in July 2009 
supplemental statements of the case (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.

The Veteran presented testimony during a September 2008 
videoconference hearing before Veterans Law Judge (VLJ) Derek 
R Brown.  An additional hearing was held before VLJ Michael 
D. Lyon in September 2009.  When a decision is entered in 
this case, both Judges will review the claim.  As a remand is 
not a final decision, only one Judge will sign this document.

Because the claim for a higher initial rating for recurrent, 
low back strain on appeal follows the grant of service 
connection, the Board has characterized this matter in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

During the September 2009 hearing, the Veteran testified that 
his service-connected recurrent, low back strain had become 
worse, and was more severe than reflected in the current 20 
percent disability rating.  The Veteran's attorney submitted 
a September 2009 letter from F. G., M.D., stating that the 
Veteran had no work capacity by reason of his lumbosacral 
spinal conditions.  Therefore, the Board finds that a medical 
determination as to the severity of the Veteran's service-
connected recurrent, low back strain is warranted, especially 
in this particular instance because the Veteran also has 
significant, additional, low back disorders, to include 
degenerative joint disease, degenerative disk disease, and 
spondylosis, that are not service-connected.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").

The Board emphasizes that if it is not possible to 
distinguish the effects of service-connected and nonservice-
connected disorders, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  Accordingly, the RO 
should arrange for the Veteran to undergo a VA spine 
examination, by an examiner with the appropriate expertise, 
at a VA medical facility.

The RO's adjudication of the claim for a higher initial 
rating for recurrent, low back strain should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.

Furthermore, given the Veteran's contentions that he is not 
able to work because of his service-connected recurrent, low 
back strain; on remand, the RO should also adjudicate whether 
this claim for a higher initial rating meets the criteria for 
submission for extra- schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As a final point, the Board notes that the RO's determination 
on the claim for an initial rating in excess of 20 percent 
for recurrent, low back strain could impact upon the claim 
for a TDIU; thus, the claim for a TDIU is inextricably 
intertwined with the claims being developed.  See Parker v. 
Brown, 7 Vet App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As appellate consideration of the 
claim for a TDIU would, thus, be premature at this juncture, 
remand of this matter also is warranted.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should arrange for the Veteran 
to undergo a VA spine examination, by an 
examiner with the appropriate expertise, 
to determine the current severity of his 
service-connected recurrent, low back 
strain and dissociate non-service 
connected manifestations to the extent 
possible.  The entire claims file must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
Again, to the extent possible, service 
connected and non-service connected 
symptoms should be differentiated to the 
extent possible.

Further, the examiner should indicate 
whether any current muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

The examiner, to the extent possible, is 
requested to distinguish the symptoms of 
the Veteran's service-connected 
recurrent, low back strain from those 
attributable to any nonservice-connected 
low back disorders, to include those 
identified above; however, if it is not 
medically possible to do so, the examiner 
should clearly state that for the record.

Lastly, the examiner should comment upon 
the impact of the Veteran's service-
connected recurrent low back strain on 
his employability.  In forming the 
opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

2.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include the claim for a TDIU, in light of 
all pertinent evidence and legal 
authority, to include the former and 
revised criteria for rating the spine.  
In addition, the RO must discuss whether 
"staged" ratings are warranted pursuant 
to Fenderson, cited to above, and 
specifically consider whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met.

3.  If any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to each issue currently on 
appeal. An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration. The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________
MICHAEL D. LYON 
Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



